Detailed Action
This action is in response to the applicant’s amendment filed on 19 April, 2021. Claims 1-9 and 21-31 are pending and examined. Claims 1, 3-6, 21, 23-26 and 31 are currently amended. Claims 10-20 are withdrawn.
Response to Amendment
The Amendment filed 19 April, 2021 has been entered. Claims 1-9 and 21-31 remain pending in the application. Regarding the Non-Final Office Action mailed on 29 October, 2020, applicant’s amendments to the Claims have partially overcome the 35 USC 112(b) rejections previously set forth (see Claim Rejections - 35 USC § 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 19 April, 2021, with regard to the 35 USC 112(b) rejections of claims 1, 21 and 5, 25 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that amended limitations of “……is not decelerating less than necessary to maintain safety” in Claims 1 and 21 overcomes the 35 USC 112(b) rejections previously set forth, the examiner respectfully disagrees. 
Regarding claims 1 and 21, by reciting “…necessary to maintain safety”, it is still not clear what is considered as “necessary” to maintain safety and how much decelerating is “necessary” to maintain the safety. Therefore the claims are indefinite and the rejections under 35 U.S.C. 112(b) are maintained. 

Applicant’s arguments, see Arguments/Remarks, filed 19 April, 2021, with regard to the interpretation of “a module” in claims 21 and 31 under 35 USC 112(f) and the related 35 USC 112(b) rejections of indefiniteness have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the amended limitation of “a module executing on an electronic control unit (ECU)” have avoided the interpretation of “a module” under 35 USC 112(f) and also overcomes the 35 USC 112(b) rejections, the examiner respectfully disagrees. 
The amended limitation of “a module executing on an ECU” does not provide enough structure, material or acts for the “module” to implement the recited functions in claims 21 and 31. In a case the module is a software, “executing on an ECU” does not clarify what is the algorithm of the software (module) to implement the recited functions. In a case the module is a hardware, when recited as part of an ECU, it is not clear what the structure, material or acts of the module itself is that could implement the recited functions. The amended limitation of “a module executing on an ECU” does not provide enough structure, material or acts for the “module” to implement the recited functions. Therefore the interpretation of “a module” under35 USC 112(f) and the rejection under 35 USC 112(b) are maintained. 
Applicant’s arguments, see Arguments/Remarks, filed 19 April, 2021, with regard to the rejections of claims 1-9 and 21-31 under 35 USC 102 (a)(2)/103 have been fully considered but they are not persuasive. 

The applicant is improperly relying on Incorporation by Reference to claim priority.   Incorporation by Reference is not a priority claim.  It is “an attempt to incorporate the contents of another document or part thereof by reference to the document in the text of the specification” of the application. (see MPEP 2163.07(b) Incorporation by Reference [R-11.2013]).  Under MPEP 211.02, “For applications filed on or after September 16, 2012, the specific reference to the prior application must be included in an application data sheet”. 35 USC § 119(e) and 120 both require a “specific reference” to the earlier filed patent application. 37 CRF § 1.78 explains that a “specific reference” to the priority patent application must reference (1) its serial number and (2) the relationship between the earlier and later filed patent applications. For the present application, the boxes for both domestic and foreign priority are empty in the application data sheet (ADS), thus, patent or patent application disclosed in incorporation by reference in [0015] of PG-PUB 20200125086 is improper to claim priority. The priority date of the present application is the earliest effective filing date (10/23/2018), which is later than the filing date of Kim (US20190179339, priority date 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a module” in claim 21 and claim 31.
The structure of the “module” is not explicitly disclosed in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3-4 and 23-24 recite “…dissolve initiates within 0.15 to 0.25 seconds (0.35 to 0.45 seconds) from a point of time when a safety goal is not being met” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0111 which has “In various embodiments, safety goals may be detected in within substantially 0.2 seconds (e.g., +/- 0.1 seconds), and a dissolve may be initiated within substantially 0.2 seconds or 0.4 seconds (e.g., +/- 0.2 seconds)”, while there is no “within 0.15 to 0.25 seconds”, “within 0.35 to 0.45 seconds” or “from a point of time when a safety goal is not being met” disclosed explicitly, implicitly or inherently. Therefore claims 3-4 and 23-24 recite NEW MATTER and are rejected under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-9, 21-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 21 recite “…is not decelerating less than necessary to maintain safety…” which is indefinite. It is not clear what is considered as “necessary” and how much decelerating is necessary. Therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b).  
Claims 3-4 and 23-24 recite “…dissolve initiates within 0.15 to 0.25 seconds as recited in claims 3 and 23 (0.35 to 0.45 seconds as recited in claims 4 and 24) from a point of time when a safety goal is not being met” which is ambiguous. It is not clear what is considered “when a safety goal is not being met”, i.e. what is an objective standard or parameter of a safety goal. In addition, it is not clear what the time point of reference for the duration ranges is, i.e. “a point of time when a safety goal is not being met” does not clearly defined a reference point of time. Therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b).  For examination purpose, claims 3-4 and 23-24 are interpreted as the dissolve initiates within a range of 0.1 seconds or 100 milliseconds which is the difference of 0.15 to 0.25 seconds as recited in claims 3 and 23, and the difference of 0.35 to 0.45 seconds as recited in claims 4 and 24.
Claims 5 and 25 recite “…is not decelerating less than necessary to maintain safety …sufficient braking to maintain safety” which is indefinite. It is not clear what is “necessary” and what is “sufficient”, therefore the claims are indefinite and are rejected under 35 U.S.C. 112(b).  
Claims 2, 6-9, 22 and 26-29 are rejected by virtue of the dependency on previously rejected claims.
Claim limitation “a module” in claims 21 and 31 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “module” is recited in the claim as having the function of establishing a communication link, forming a platoon and dissolve the platoon (claim 21) and determining whether platooning is enabled (claim 31). However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. . Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 21, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US20190179339, hereinafter Kim).
As to claims 1 and 21, Kim teaches a method and a system for platooning comprising: 
establishing a communication link between a first vehicle and a second vehicle (Kim, para 0052 teaches communication circuit for communicating with a following vehicle); 
forming a platoon including the first vehicle and the second vehicle (Kim, para 0047 teaches forming platoon; also see para 0050); and 
dissolving the platoon in response to one of a plurality of safety goals not being met (Kim, para 0081 teaches dissolving platoon when a vehicle does not have necessary decelerating; also see Fig. 4), wherein the plurality of safety goals includes: 
verifying that the first vehicle is not decelerating less than necessary to maintain safety (Kim, para 0081 teaches dissolving platoon when a vehicle does not have necessary decelerating; also see Fig. 4); 
verifying that the first vehicle is not accelerating unintendedly; 
verifying that the first vehicle is not decelerating unintendedly; 
verifying that the first vehicle is not platooning unintendedly; 
verifying that notifications provided by a platoon electronic control unit (PECU) on the first vehicle are being transmitted to their intended destinations; 
verifying that information received in an update from a network operations center (NOC) at the first vehicle is correct; and 
verifying that the instability of the first vehicle does not exceed a threshold amount.
	Kim further teaches a processor and a memory (Kim, para 0044).
As to claims 5 and 25, Kim teaches the method of claim 1 and the system of claim 21, wherein verifying that the first vehicle is not decelerating less than necessary to maintain safety comprises determining that the PECU is commanding sufficient braking to maintain safety, at the first vehicle, relative to a threat in front of the first vehicle (Kim, para 0081 teaches PECU commanding sufficient braking relative to a collision in front of the first vehicle, Fig. 4).
As to claims 6 and 26, Kim teaches the method of claim 1 and the system of claim 21, wherein verifying that the first vehicle is not accelerating unintendedly comprises determining that the first vehicle is not accelerating incorrectly relative to a threat in front of the first vehicle (Kim, para 0104 teaches determining not accelerating incorrectly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lesher (US20180188746, hereinafter Lesher).
As to claims 2 and 22, Kim teaches the method of claim 1 and the system of claim 21. 
Kim does not teach wherein the platoon is dissolved by a brake electronic control unit (BECU) in response to the PECU being incapable of dissolving the platoon.
However, in the same field of endeavor, Lesher teaches the above limitation (Lesher, para 0009 teaches braking events to be used to determine platoon splitting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Kim to include the above limitation as taught by Lesher to perform safe and efficient platooning (Lesher, para 0013).
Claims 3-4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Karmoose (US20190044728, hereinafter Karmoose).
As to claims 3 and 23, Kim teaches the method of claim 1 and the system of claim 21.
Kim does not teach wherein the dissolve initiates within 0.15 to 0.25 seconds from a point of time when a safety goal is not being met.
Karmoose, para 0032 teaches a latency of 100ms for time-critical message for platooning vehicles; also see para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Kim to include the above limitation as taught by Karmoose to provide V2V communication in order to form a platoon of closely spaced vehicles (Karmoose, para 0003).
As to claims 4 and 24, Kim teaches the method of claim 1 and the system of claim 21.
Karmoose further teaches wherein the dissolve initiates within 0.35 to 0.45 seconds from a point of time when a safety goal is not being met (Karmoose, para 0032 teaches a latency of 100ms for time-critical message for platooning vehicles; also see para 0018).
Claims 7-9 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Funabashi (US20140172265, hereinafter Funabashi).
As to claims 7 and 27, Kim teaches the method of claim 1 and the system of claim 21.
Kim does not teach wherein verifying that the first vehicle is not platooning inadvertently comprises determining that there are no safety critical platoon faults.
	However, in the same field of endeavor, Funabashi teaches the above limitation (Funabashi, para 0044 teaches a malfunction detection portion detecting a malfunction affecting the connected travel and notifies the convoy travel ECU to end the convoying travel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Kim to include the above limitation as taught by Funabashi to allow the vehicle to end convoy travel according to a Funabashi, para 0008).
As to claims 8 and 28, Kim teaches the method of claim 1 and the system of claim 21.
Kim further teaches a graphical user interface (Kim, para 0008, a display configured to output a user interface associated with platooning).
Funabashi further teaches wherein verifying that notifications provided by the PECU on the first vehicle are being transmitted to their intended destinations comprises determining that a status of a PECU is communicated to a user interface (Funabashi, para 0042-0043 teaches communication portion; para 0044 teaches malfunction of connected travel notifies the ECU of the malfunction, i.e. status of the PECU; para 0045 teaches transmitting and broadcast vehicle mode notification information; para 0071 teaches separation of the vehicles based on malfunction notification; also see para 0113, 0118).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 9 and 29, Kim teaches the method of claim 1 and the system of claim 21.
Funabashi further teaches wherein verifying that the instability of the first vehicle does not exceed a threshold amount comprises determining whether an automatic braking system is functioning correctly at least at one tire on the first vehicle (Funabashi, para 0044 teaches a malfunction detection portion detecting malfunction of braking associated devices).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Nathanson (US 20130342368, hereinafter Nathanson).
As to claim 30, Kim teaches a method for platooning comprising: 
establishing a communication link between a first vehicle and a second vehicle (Kim, para 0052 teaches communication circuit for communicating with a following vehicle); 
forming a platoon including the first vehicle and the second vehicle (Kim, para 0047 teaches forming platoon; also see para 0050);  and 
dissolving the platoon in response to a determination that one of a plurality of safety requirements is not met (Kim, para 0081 teaches dissolving platoon when a vehicle does not have necessary decelerating; also see Fig. 4).
Kim does not teach wherein the plurality of safety requirements includes: 
the first vehicle is traveling at a speed not less than 35 miles per hour; 
a speed of windshield wipers does not exceed a threshold amount; 
one or more tires are not overinflated; 
an amount of braking requested by a manual brake request is not greater than an amount of braking requested by a platooning electronic control unit (PECU); 
either a brake electronic control unit (BECU) or the PECU can apply brakes at the first vehicle; 
brake lights on the first vehicle are activated in response to the PECU applying brakes at the first vehicle; 
authorization received from a network operations center (NOC) at the first vehicle is updated at a threshold frequency; and 
a temperature of a brake on the first vehicle is not above a threshold amount.
However, in the same field of endeavor, Nathanson teaches brake lights on the first vehicle are activated in response to the PECU applying brake at the first vehicle b (Nathanson, para 0326 teaches all nodes participating in the network are required to inform the neighbors of operational events that may be significant to the neighboring vehicle such as brake application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Kim to include the above limitation as taught by Nathanson to enable vehicles to form safe platoon (Kim, para 0110).
As to claim 31, Kim in view of Nathanson teaches the method of claim 30.
Kim further teaches wherein the PECU comprises a module configured to determine whether platooning is enabled, and wherein a determination as to whether platooning is enabled comprises determining whether a driver is able to takeover longitudinal controls of a vehicle (Kim, para 0104 teaches hand over right to control the vehicles to the drivers).
See claim 30 above for rationale supporting obviousness, motivation and reasons to combine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667